The Disciplinary Review Board having filed with the Court its decision in DRB 03-419, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a), that MARK L. BRECKER of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1977, having been suspended from the practice of law two years in the State of New York effective October 22, 2003, for violations of the Code of Professional Responsibility, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (conduct that reflects adversely on attorney’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that MARK L. BRECKER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he is fit to practice law as attested to by a *299mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.